Citation Nr: 9907829	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-46 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for multiple peripheral mononeuritides, claimed as 
multiple sclerosis.

2.  Entitlement to service connection for a total rating for 
compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

1.  Service connection for multiple peripheral 
mononeuritides, other than the right lower extremity, was 
denied by an RO decision in August 1991.  

2.  Additional nonduplicative evidence submitted since the 
Board decision in August 1991, includes employment records, 
private medical records, and VA medical records.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for multiple peripheral mononeuritides, other than 
the right lower extremity, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim, as there is no medical evidence of record that the 
veteran experienced neurologic problems with extremities 
other than his right lower extremity, while in service or 
soon thereafter.  Further there is no evidence of an 
identifiable disease process that encompasses the veteran's 
current multiple peripheral mononeuritides, other than the 
right lower extremity, with his service-connected meralgia 
paresthetica of the right lower extremity or that is it shown 
to be due to the same condition.

4.  The veteran's sole service-connected disability is 
meralgia paresthetica, right lateral cutaneous nerve, 
evaluated as 30 percent disabling.



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for multiple peripheral mononeuritides, 
other than the right lower extremity, claimed as multiple 
sclerosis, is not new and material, and therefore, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§  3.104, 3.156(a) (1998).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for a disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  In Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) provided a 
standard, adopted from a district court decision pertaining 
to social security benefits, for determining whether evidence 
submitted by a claimant was "new and material."  See 
Chisholm v. Secretary of Health & Human Services, 717 F. 
Supp. 366, 367 (W.D. Pa. 1989).  Although a definition of new 
and material evidence at that time recently had been 
promulgated by VA, the Court stated that the VA regulation 
was not "inconsistent" with the standard articulated in 
Chisholm and that the standard in Chisholm was "clearer and 
more easily applied."  Colvin, 1 Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
required the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Id; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Id.; Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The second question is whether the evidence 
is "probative" of the "issue at hand."  Evans, 9 Vet. App. 
at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Id.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  As to 
those two "materiality" components, the evidence is 
presumed credible for the purpose of determining whether the 
case should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be a reasonable 
possibility that that new evidence" . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  The Federal Circuit 
stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit considered an explanation that had accompanied the 
proposed regulatory amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Id. 

In this case, the RO denied a claim for service connection 
for multiple peripheral mononeuritides, other than the right 
lower extremity, in an August 1991 decision.  The veteran was 
notified of this decision in August 1991, he did not appeal 
it, and it became final.  38 U.S.C.A. § 7105(c).  The 
specified basis for the denial was that the service medical 
records and a VA examination in May 1971, showed no 
complaints or treatment of neurologic problems other than the 
right lower extremity.  Additionally, no identifiable disease 
process was found to encompass the veteran's mononeuritides 
and his service-connected meralgia paresthetica.

Therefore, for the purposes of reopening a claim for service 
connection for multiple peripheral mononeuritides, other than 
the right lower extremity, the Board concludes that the 
veteran must bring evidence that is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim" and the Board concludes that this evidence should 
"contribute to a more complete picture of the circumstances 
surrounding the origin of" multiple peripheral 
mononeuritides, other than the right lower extremity, if any.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Nonduplicative evidence submitted since the 1991 RO decision 
includes employment information.  Also of record are records 
from VA vocational rehabilitation services dated in 1996, 
stating that the veteran would not benefit from the program.  
A letter from the Office of Personnel Management dated in 
1997, stated that the veteran's application for disability 
retirement had been approved.  However, this evidence is not 
"new and material" as it is not "so significant that it 
must be considered in order to fairly decide the merits of 
the claim" and does not "contribute to a more complete 
picture of the circumstances surrounding the origin of" 
multiple peripheral mononeuritides.  Id.  

VA medical records reveal continued treatment for the 
veteran's service-connected right lower extremity.  VA 
treatment records from 1993 to 1997 show right facial 
numbness, chronic pain syndrome, and intermittent loss of 
vision.  In August 1996, it was reported that an magnetic 
resonance imaging scan of the spine revealed disc 
degeneration.  An magnetic resonance imaging scan of the 
brain performed in January 1996, was reported as within 
normal limits with no evidence of multiple sclerosis or of a 
cerebrovascular accident.  

A VA examination conducted in August 1995, reported 
complaints of pain on standing for any length of time; 
occasional numbness of the right hand; no feeling in his 
right leg; and a burning, sharp pain, getting progressively 
worse.  Cranial nerves were intact, and deep tendon reflexes 
of the biceps, triceps, radial, patellar, and Achilles were 2 
plus and equal, bilaterally.  There was no clonus and no 
Babinski.  There was decreased muscle strength in the right 
upper extremity, as well as decreased weakness in the right 
hand, although the hand grasp was normal.  There was no 
obvious decreased strength in the lower extremities.  There 
was no evidence of muscle atrophy.  The examiner concluded 
that there was no evidence of multiple sclerosis.  

A neurology consultation conducted in March 1993, revealed 
the cranial nerves were intact, with the exception of some 
slight left facial asymmetry with decrease in the left 
nasolabial fold.  There was also a small area of decrease to 
pinprick and light touch in the right fifth cranial nerve.  
Sensory examination revealed a decrease to pinprick and light 
touch in the entire right anterior thigh.  Deep tendon 
reflexes were 2 plus in the upper extremities, and knees, 
with the right ankle slightly less than the left.  Plantar 
reflexes were mute and abdominal reflexes were absent.  It 
was noted that the veteran had a history of being treated for 
Lyme disease in 1992.  

Private medical records in 1995 and 1996 showed evidence of 
an elevated spinal fluid protein of uncertain etiology.  It 
was noted that the veteran's service-connected isolated 
meralgia paresthetica should not produce an elevated spinal 
fluid protein, and multiple sclerosis did not necessarily 
produce an abnormal cerebrospinal fluid.  A private 
examination dated in August 1995, found numbness over the 
2nd, 3rd, and 4th toes on the right and the lateral femoral 
cutaneous nerve distribution.  A magnetic resonance imaging 
scan of the brain was negative; a magnetic resonance imaging 
scan of the back showed some minor degenerative changes, with 
no impingement of the nerves.  The veteran had a normal 
complete blood count, sedimentation rate, thyroid test, Lyme 
test, antinuclear antibody, and Reiter protein reagin.  The 
diagnosis was a poorly defined chronic pain syndrome of the 
right lower extremity.  

A VA outpatient treatment record dated in October 1997, 
indicated complaints of numbness on the right side of the 
face, tightness in the vocal cords, blurry eyes, pain in the 
right hand, numbness in the right arm and leg, pain in the 
right hip and knee, and weakness in the right shoulder and 
right leg.  On examination, decreased range of motion in the 
cervical spine, shoulder, hip, and lumbar spine, as well as 
decreased strength in the upper and lower limbs were 
reported.  There were no cranial nerve deficit, tremors, 
muscle wasting, and no rigidity.  Deep tendon reflexes were 
equal, although the plantar reflexes were decreased.  The 
assessment was chronic pain syndrome, associated with 
degenerative joint disease.  

The additionally submitted medical evidence of record as 
discussed above is not new and material as it is only 
cumulative of evidence previously considered by the RO in 
1991.  At that time, the evidence showed treatment for 
multiple peripheral mononeuritides, other than the right 
lower extremity, with no evidence of multiple sclerosis.  The 
additional evidence shows continued treatment without linking 
the veteran's neurological disorder to service or to an 
identifiable disease process encompassing the multiple 
peripheral mononeuritides and his service-connected meralgia 
paresthetica of the right lower extremity.  As such, the 
Board finds that the additional medical evidence is not is 
"so significant that it must be considered in order to 
fairly decide the merits of the claim" and the Board 
concludes that this evidence should "contribute to a more 
complete picture of the circumstances surrounding the origin 
of" multiple peripheral mononeuritides.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran testified at a personal hearing before the RO in 
July 1996, that he had blurring vision, weakness in his legs, 
and numbness in his hands and face.  He stated that the 
numbness in the face and extremities, other than the right 
leg, and the loss of vision did not occur until the 1980's.  
The veteran contends that the symptoms in service of meralgia 
paresthetica of the right leg are related to his current 
symptomatology of multiple peripheral mononeuritides.  
However, the RO considered the veteran's contentions in the 
1991 decision.  As such, this evidence is not new and 
material.   Additionally, "lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
§ 5108."  Falzone v. Brown, 8 Vet. App. 398, 403 (1995); see 
38 U.S.C.A. § 5108, 7105; see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (holding that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim).  

On appeal, the Board notes that in determining that the 
evidence presented by the veteran did not qualify as "new 
and material," the RO applied the materiality test adopted 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As noted above, under the Colvin test, evidence was 
considered material when it was probative of the issue at 
hand and there was a reasonable possibility of a change in 
outcome when viewed in light of all the evidence of record.  
In invalidating this test, the Federal Circuit reasoned that 
the "reasonably likely to change the outcome" requirement 
was not only unnecessarily stringent but also inconsistent 
with the promulgated regulation on point, 38 C.F.R. 
§ 3.156(a), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  While the 
RO denied service connection under Colvin, the Board 
concludes that in denying the appeal under 38 C.F.R. § 3.156, 
the Board's decision is not prejudicial to the veteran, as 
the Colvin test is more stringent as to the materiality of 
evidence, than that under the more flexible Hodge standard.  
See Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).  

II.  Total Rating Due To Individual Unemployability

The veteran contends that due to his service-connected 
meralgia paresthetica of the right lateral cutaneous nerve he 
is unemployable.  Total ratings for compensation purposes may 
be assigned where the combined schedular rating for the 
veteran's service-connected disability or disabilities is 
less than 100 percent when it is found that the 
service-connected disabilities are sufficient to render the 
veteran unemployable without regard to either his advancing 
age or the presence of any nonservice-connected disorders.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1998).  The provisions of 38 C.F.R. § 4.16(a), establish, in 
pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

Service connection is in effect for meralgia paresthetica of 
the right lateral cutaneous nerve, which is evaluated as 30 
percent disabling.  Thus, the veteran does not meet the 
requirements set forth in 38 C.F.R. § 4.16(a).  Therefore, he 
has no legal merit to the claim based upon schedular 
requirements.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

With respect to extraschedular criteria, preliminary review 
of the record reveals that the RO expressly considered 
referral of the case to the Director of the Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (1998).  These 
regulations provide that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board has reviewed the record with these mandates in mind 
and finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).  Accordingly, a total rating for 
compensation on the basis of individual unemployability is 
not warranted.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for multiple peripheral mononeuritides, 
other than the right lower extremity, is denied.  A total 
rating for compensation on the basis of individual 
unemployability is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


- 12 -


